Citation Nr: 0905806	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II (DM), including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had over 19 years of active service when he 
separated in October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before a decision review 
officer at the RO in August 2003.  A transcript of the 
hearing is of record.  The Veteran was scheduled for a 
hearing at the RO before a Veterans Law Judge in August 2005 
but failed to appear.  He has not provided good cause for his 
failure to appear and his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2008).  

In his June 2007 argument, the Veteran's representative 
contended that a January 2005 statement written by the 
Veteran could reasonably be construed as a notice of 
disagreement with a March 2004 rating determination that 
severed service connection for prostate cancer, impotence, 
and special monthly compensation, and discontinued individual 
unemployability, all as of June 1, 2004.  The question of 
whether the January 2005 statement can be construed as a 
notice of disagreement is referred to the RO for 
adjudication.   



FINDING OF FACT

DM was not present in service; any current DM is not related 
to disease or injury or other incident in service; DM did not 
manifest to a compensable degree within a year following 
separation from active duty; and the Veteran did not set foot 
on the landmass or inland waters of the Republic of Vietnam.



CONCLUSION OF LAW

DM was not incurred in or aggravated during military service; 
and DM may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Board notes that in August 2002 and February 2005 
letters, the Veteran was provided with notice that informed 
him of the evidence needed to substantiate entitlement to 
service connection.  The letters also told him what evidence 
he was responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters further requested him to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The VCAA 
letters told the Veteran that to substantiate the claim there 
must be evidence of a current disability and a link between 
the disability and service.

The Veteran was not provided notice with regard to disability 
rating and effective date elements of the claim.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  The August 2002 letter was supplied to 
the Veteran prior to the initial rating determination.  The 
Board notes that the February 2005 VCAA letter was issued 
subsequent to the issuance of the December 2004 supplemental 
statement of the case with no other adjudication taking place 
by the RO thereafter.  However, the Veteran, in response to 
the February 2005 letter, indicated that he had no other 
information to provide and that he wished to continue on with 
his appeal.  He subsequently submitted a statement in support 
of claim.  Because the Veteran had ample opportunity to 
submit additional notice and argument after receiving actual 
notice, he was not prejudiced by the timing deficiencies in 
the RO's notice.

There has been compliance with the assistance requirements of 
the VCAA.  All available VA and private treatment records 
have been obtained.  

The Veteran was also afforded a VA examination.  VA has not 
obtained a medical opinion as to the etiology of DM.  The 
Veteran's claim turns largely on the locations of his 
service, rather than on any medical question.  There is no 
evidence of a continuity of symptoms, nor is there any 
competent evidence that DM may be related to service.  Hence 
further reexamination is not required.  38 U.S.C.A. 
§ 5103A(d) (West 2002).


Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including DM, may be presumed to 
have been incurred during service if they become manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's claim is specifically based on the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a Veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include DM. 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld VA's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  

In Haas, the Federal Circuit reversed an earlier United 
States Court of Appeals for Veterans Claims (Court) ruling, 
in which the Court rejected VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

In sum, 38 C.F.R. § 3.307(a)(6)(iii), requires that for 
presumptive service connection on the basis of herbicide 
exposure in Vietnam, the claimant must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict. 

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet 
App 120 (2007).  

Lay statements are considered to be competent when describing 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical expertise 
and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Service treatment records contain no complaints, findings, or 
diagnoses referable to DM.  At the time of a May 1979 
examination, urinalysis testing revealed negative findings 
for albumin and sugar.  On his May 1979 report of medical 
history, the Veteran checked the no box when asked if he had 
or had ever had sugar or albumin in his urine.  The no boxes 
were also checked on August and October 1979 mental health 
questionnaire forms when asked if the Veteran had diabetes or 
jaundice.  

The Veteran's service personnel records reveal that he served 
on the USS McKean, USS Prairie and the USS Coral Sea during 
his period of service.  The Veteran was also awarded the 
Republic of Vietnam Campaign medal with clasp and the Vietnam 
Service Medal.  

In a March 2003 statement in support of claim, the Veteran 
indicated that while on board the USS McKean, the ship went 
into the mouth of a river for bombardment purposes.

In a March 2003 letter, the National Archives and Records 
Administration reported that it had searched the records, and 
that for the time period in question the USS McKean operated 
as an escort to an aircraft carrier as part of a task force 
and did not moor, anchor, or dock at a Vietnamese port.  

At his August 2003 hearing, the Veteran testified that he did 
not set foot on the soil of Vietnam.  

In his March 2004 substantive appeal, the Veteran argued that 
if NASA could show that dust from Africa led to toxic algae 
bloom in the Gulf of Mexico because dust clouds traveled 
there from the Sahara Desert, it was very possible the same 
could have happened when Agent Orange was sprayed.  He 
asserted that it was very likely that the wind carried Agent 
Orange into the sea off the coast of Vietnam for two or three 
miles.  

In a September 2005 statement in support of claim, the 
Veteran wrote that while aboard the USS McKean, the ship went 
"up river" in Vietnam.  In support of this contention he 
submitted a personnel record showing that he had been awarded 
the Vietnam Campaign Medal.  He stated that this should show 
he was eligible for the presumption which would entitle him 
to service connection for DM.  

The Veteran does not contend that he developed DM during 
service or that it manifested to a compensable level within 
the first year after service; and the there is no evidence of 
the disease in service or during the presumptive period.

The Veteran contends that he is entitled to a presumption of 
service connection for his DM due to his exposure to Agent 
Orange during his military service in Vietnam.  He has 
offered somewhat varying descriptions of his contact with the 
land mass of Vietnam.

He has testified that he did not step foot on Vietnam soil 
and that he also served aboard a ship that traveled to the 
mouth of a river coming out of Vietnam.  More recently he has 
asserted that his ship traveled "up river" in Vietnam. 

The evidence shows that he served above a battleship.  The 
service department records show that the ship never docked in 
Vietnam, and that it had duties incompatible with trips on 
the inland waters of Vietnam.  

To the extent the Veteran asserts that he was on the inland 
waters of Vietnam, this contention is inconsistent with the 
nature of his ship and with the service department record.  
The official records are more probative than his somewhat 
varying statements made many years after the events in 
question and during his efforts to obtain compensation.

While the Veteran has pointed to his receipt of the Vietnam 
Campaign Medal, receipt of that medal does not establish 
qualifying service in Vietnam.  Haas.

Therefore, although the Veteran carries a diagnosis of DM, 
presumptive service connection due to herbicide exposure, 
based on service in the Republic of Vietnam, is not 
warranted.  38 C.F.R. § 3.309(e).

There is no other basis on which to grant service connection 
for DM, first manifested decades after the Veteran was 
discharged from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Nor are there any opinions beneficial to the 
Veteran's claim.  While the Veteran himself has attributed 
the diagnosis of DM to Agent Orange exposure in service, 
there is no indication that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for DM and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.


ORDER

Service connection for DM, including as a result of exposure 
to Agent Orange, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


